Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 3-5 objected to because of the following informalities:  Claims 3 and 4 depend on a later claim; claim 5 depend on itself.  All the claims appear to depend on claim 2.  The examiner will prosecute the claims as if they all depend on claim 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 6, 7, 11, 12 and 14 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Neet et al. (U. S. Patent 10,581,292).
Regarding claim 1, Neet et al. discloses an electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator (as shown in figure 3); 
said stator includes a plurality of phase groups each including a plurality of circuits (phases and windings); 
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage (abstract, a pair of continuous wires connected in parallel); 
each of said plurality of phase conductors of one of said plurality of phase groups carrying the alternating current voltage with a phase difference compared to said plurality of phase conductors of another one of said plurality of phase groups (two slots are same phase and two are shared phase, as shown in figure 3); 
a rotor (described in abstract) extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors (as reasonably understood); 
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots, wherein said plurality of stator slots that include at least one of said plurality of phase conductors carrying the alternating current voltage with another one of said plurality of phase conductors carrying the alternating current voltage with the phase difference are shared slots and said plurality of stator slots that include said plurality of phase conductors carrying the alternating current voltage with another one of said plurality of phase conductors carrying the alternating current voltage with no phase difference are same slots (slot showing plural phases, figure 3); and 
said plurality of circuits each arranged within said plurality of layers in said plurality of stator slots with balanced quantities of said same slots and said shared slots for reducing stator losses at high rotational speeds of said rotor relative to said stator (column 9, lines 34-43).
Regarding claim 6, Neet et al. teaches an electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator (as shown in figure 3); 
said stator includes a plurality of phase groups each including a plurality of circuits (phases and parallel windings); 
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage (abstract, a pair of continuous wires connected in parallel); 
a rotor (described in the abstract) extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors (as reasonably understood); 
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots (as shown in figure 5); and 
said plurality of phase groups includes a first phase group having a first phase resistance and a second phase group having a second phase resistance and a third phase group having a third phase resistance and the first phase resistance and the second phase resistance and the third phase resistance are all equal (electrically balanced, column 9, lines 34-43).
Regarding claim 7, Neet et al. teaches the electric motor as set forth in claim 6, wherein said plurality of phase groups are each connected to one another in a Y configuration (one end to the inverter or regulator and the other end to the neutral, equivalent to a Y-connection, column 11, lines 39-41).
Regarding claim 11, Neet et al. discloses n electric machine comprising: 
a stator extending annularly about and along an axis and having a substantially cylindrical interior defining a rotor chamber and a plurality of stator slots disposed circumferentially and in a spaced relationship about said stator as shown in figure 3); 
said stator includes a plurality of phase groups each including a plurality of circuits (phases and windings); 
said plurality of circuits each including a plurality of winding sets of a plurality of phase conductors connected in series for carrying an alternating current voltage (abstract, a pair of continuous wires connected in parallel); 
each of said plurality of phase conductors of one of said plurality of phase groups carrying the alternating current voltage with a phase difference compared to said plurality of phase conductors of another one of said plurality of phase groups (two slots are same phase and two are shared phase, as shown in figure 3); 
a rotor (described in abstract) extending axially and disposed in said rotor chamber for rotating relative to said stator in response to the alternating current voltage carried by each of said plurality of phase conductors (as reasonably understood); 
said plurality of phase conductors laid in a plurality of layers of said plurality of stator slots, wherein said plurality of stator slots that include at least one of said plurality of phase conductors carrying the alternating current voltage with another one of said plurality of phase conductors carrying the alternating current voltage with the phase difference are shared slots and said plurality of stator slots that include said plurality of phase conductors carrying the alternating current voltage with another one of said plurality of phase conductors carrying the alternating current voltage with no phase difference are same slots (slot showing plural phases, figure 3); and 
said plurality of winding sets each extending through a first predetermined quantity of said same slots and a second predetermined quantity of said shared slots and said second predetermined quantity of said shared slots being less than said first predetermined quantity of said same slots (Neet et al. teaches twice as many same-central-slots as shared-outer-slots, abstract, and there are twice more wire locations in the same slots as shared slots, as shown in figure 3). 
Regarding claim 12, Neet et al. discloses the electric machine as set forth in claim 9, wherein said second predetermined quantity of said shared slots is one half said first predetermined quantity of said same slots (half as many shared slots-outer-as same slots-central, abstract).
Regarding claim 14, Neet et al. discloses the electric machine as set forth in claim 9, wherein said plurality of phase conductors extend through said stator slots to define a plurality of North poles and a plurality of South poles (each conductor will have a plurality of North and South poles, the polarity will alternated depending on the direction of the current).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Neet et al. and Rahman et al. (U. S. Patent 9,379,586).
(1) Regarding claim 2, Neet et al. discloses the electric motor as set forth in claim 1.
(2) Neet et al. does not teach the limitation wherein said plurality of phase groups includes a first phase group including a first primary parallel circuit of said plurality of winding sets connected in series with one another from a central phase node to a first phase source node and a first secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and a first tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and said plurality of phase groups includes a second phase group including a second primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a second phase source node and a second secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and a second tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and said plurality of phase groups includes a third phase group including a third primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a third phase source node and a third secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node and a third tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node.
(3) Rahman et al. teaches wherein said plurality of phase groups includes a first phase group including a first primary parallel circuit of said plurality of winding sets connected in series with one another from a central phase node to a first phase source node and a first secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and a first tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and said plurality of phase groups includes a second phase group including a second primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a second phase source node and a second secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and a second tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and said plurality of phase groups includes a third phase group including a third primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a third phase source node and a third secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node and a third tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node (as shown in figure 3, each phase U-V, there are three series circuits connected in parallel to each other to the neutral point; column 2, lines 47-58). Rahman et al. suggests the layout as a useful way to connect a number of hairpin windings together from different layers. 
(4) The electric motor by Neet et al. may be modified wherein said plurality of phase groups includes a first phase group including a first primary parallel circuit of said plurality of winding sets connected in series with one another from a central phase node to a first phase source node and a first secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and a first tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said first phase source node and said plurality of phase groups includes a second phase group including a second primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a second phase source node and a second secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and a second tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said second phase source node and said plurality of phase groups includes a third phase group including a third primary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to a third phase source node and a third secondary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node and a third tertiary parallel circuit of said plurality of winding sets connected in series with one another from said central phase node to said third phase source node.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the layout is a useful way to connect a number of hairpin windings together from different layers, suggested by Rahman et al.
Regarding claim 3, the combination of Neet et al. and Rahman et al. teach the electric machine as set forth in claim 
Regarding claim 4, the combination of Neet et al. and Rahman et al. teach the electric machine as set forth in claim .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Neet et al.
 (1) Regarding claim 8, Neet et al. teaches the electric motor as set forth in claim 6. 
(2) Neet et al. does not teach wherein said plurality of phase conductors each includes a plurality of hairpin conductors interconnected with one another. 
(3) Neet et al. suggest the wires are continuous wires wound in a hair pin shape, as shown in figures 1 and 2). The plurality of hairpin conductors may substitute for the continuous wire wound in a slotted stator where there is the problem of placing the rather rigid larger sized conductors. 
(4) The wires in Neet et al. may take the form hairpin conductors interconnected with one another.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated where the rigidity of wire required prevent it from being wound as a continuous wire, as is well-known in the art.
Regarding claim 9, Neet et al. is obvious over the electric motor as set forth in claim 8, and the limitations wherein said plurality of hairpin conductors each have a pair of legs and each of said pair of legs is separately disposed in one of said plurality of stator slots to define a pitch being a number of said plurality of slots spanned by one of said pair of legs, which is understood to be the common way the hairpin is used. 
Allowable Subject Matter
Claims 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is considered non-obvious over the electric motor as set forth in claim 8, wherein said plurality of hairpin conductors includes three hairpin conductors forming three coils.  The applicant discloses hairpin conductor sets that comprise three hairpin conductors forming three coils in figure 8.  The conductors by Neet et al. are not in the hairpin arrangement 
Claim 13 is considered non-obvious for the electric machine as set forth in claim 9, wherein said second predetermined quantity of said shared slots is two shared slots and said first predetermined quantity of said same slots is four same slots. The claim reads on conductors that pass through only six slots where two slots are shared and four slots are same.  The winding by Neet et al. passes through more than six slots.  The applicant describes the case where there are two shared slots and 4 same slots with respect to figures 17 and 18.  Claim 13 distinguishes over Neet et al.
Claim 15 is allowable for the electric machine as set forth in claim 9, wherein said plurality of North poles includes three North poles and said plurality of South poles includes three South poles. The claim reads on conductors that pass through only six slots where three slots have a first electrical polarity and 3 have the opposite polarity. The winding by Neet et al. passes through more than six slots.  There will be more North and South poles than 3.  Claim 15 distinguishes over Neet et al.
Claim 5 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 5 is potentially allowable for the electric motor as set forth in claim 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 9, 2021